179 F.2d 236
Charlotte L. BLOCK, Harold Block, Max N. Block, Sylvia B. Fish, Bernard Shulman, Fred H. Wolf, and Lillian Wolf, Appellants,v.DETROIT HARBOR TERMINALS, Inc., a corporation, Appellees.Charlotte L. BLOCK, Harold Block, Max N. Block, Sylvia B. Fish, Bernard Shulman, Fred H. Wolf, and Lillian Wolf, Appellants,v.DETROIT TERMINALS, Inc., a corporation, Appellees.
No. 10898.
No. 10916.
United States Court of Appeals Sixth Circuit.
December 9, 1949.
Writ of Certiorari Denied March 13, 1950.

See 70 S. Ct. 572.
Appeal from the United States District Court for the Eastern District of Michigan; Thomas P. Thornton, Judge.
Meyer Abrams, Chicago, Ill., Harris W. Wienner, Detroit, Mich., Meyer Abrams, Chicago, Ill., for appellants.
Hugh Francis, J. Thomas Smith, Detroit, Mich., Hugh Francis, Detroit, Mich., for appellee.
Before HICKS, Chief Judge, and ALLEN and MARTIN, Circuit Judges.
PER CURIAM.


1
These consolidated causes were heard upon the transcripts of record, briefs, and arguments of counsel, and the court being of the opinion that there is no reversible error in the records,


2
It is ordered and adjudged that the orders and decrees appealed from be and the same are affirmed and the causes remanded for further proceedings consistent herewith.